DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1 and 28 have been amended. 
		Claims: 2-7, 21-27 and 29-40 have not been amended. 
		Claims: 8-20 have been cancelled. 


Response to Arguments
Applicant’s arguments filed 10/24/22 with regards to claims 1-7 and 21-40 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Tuck in view of Elliot fails to disclose “determining by the user device and based on an indication of the emergency service being associated with the premises a communication identifier associated with the premises” because the cited passages of Elliot do not teach “determining by the user device and based on an indication of the emergency service being associated with the premises a communication identifier associated with the premises” … the alarm monitoring service 130 performs a “lookup … to retrieve the customer home phone number” and then uses the phone number of an “outgoing call which is made from the Alarm Monitoring Service 130 to the E911 center” as Figure 1 of Elliot clearly shows that the customer device, alarm monitoring service and E911 center are three separate devices and since the office action fails to establish a prima facie case of obviousness based on the combination of Tuck and Elliot, the rejections under 35 U.S.C. 103 for claim 1 as well as the rejection for its dependent claims should be withdrawn and the applicant further argues the same arguments for the rest of the claims (See Pages 7-9 of Applicant’s Arguments filed on 10/24/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The combination of the teachings of Tuck in view of Elliot together as a whole does disclose the applicant’s argued limitations of “determining by the user device and based on an indication of the emergency service being associated with the premises a communication identifier associated with the premises” as will be apparent in the following explanations provided below. 

To begin with, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

The current rejection is an obviousness type rejection based on the combination of the references together as a whole wherein the invention of Tuck is modified to incorporate teachings disclosed by Elliot in order to result in a combination that as a whole would read on the claimed invention.   
As indicated above, the test for obviousness does not require the secondary reference to suggest each and every element of the claimed invention but rather what the combined teachings of the primary reference and secondary reference suggest to one of ordinary skill in the art and furthermore, the modification is not intended to utilize each and every element of the secondary reference in combination with the primary reference but only the relevant elements of the secondary reference is utilized that suggests obviousness of the combination with the primary reference to one of ordinary skill in the art and as such, the secondary prior art Elliot does not need to teach the argued “user device” or each and every element of the claimed invention as said argued “user device” is already taught by the primary reference Tuck, but rather Elliot only needs to teach the missing aspects of Tuck as would have been obvious to one of ordinary skill in the art.

The most notable example of the obviousness combination where the secondary reference does not need to teach each and every element can be found on MPEP 2143, Section A, Example 2 seen below:


    PNG
    media_image1.png
    229
    1493
    media_image1.png
    Greyscale


As can be seen in the example of the combination of Fuller and Gregory seen above, the court found that the combination of Fuller and Gregory renders the claims obvious even when the secondary prior art Gregory does not disclose each and every limitation of the claimed invention (i.e. Gregory does not disclose the screw anchor) as said limitation is already disclosed by the primary prior art Fuller (i.e. Fuller discloses a screw anchor) and the example clearly shows that the secondary prior art does not need to disclose an exact and identical element but only needs to disclose a similar and comparable element performing similar functionality (i.e. the metal bracket of Gregory is similar to the concrete haunch of Fuller) in order to render the claim obvious.

	With that interpretation in mind, the examiner directs the applicant to the highlighted portions of Tuck, [0014], [0020], [0028], [0042], [0044]-[0045] & [0054] seen below:

[0028] A remote device 130 may be any one of a variety of computing devices including a processor and a memory, as well as communication capabilities as disclosed herein. For example, the device 130 will often be a portable computing device such as is referred to as a "smartphone," but more generally may be a portable computer, tablet computer, a smartphone, etc., that includes capabilities for cellular and/or VoIP calls, communications using IEEE 802.11, Bluetooth, etc. The device 130 may use such communication capabilities to communicate via the network 115.



[0044] Next, in a block 225, the device 130 determines whether input has been received to make an emergency call. If so, the process 200 proceeds to the block 230. Otherwise, the process 200 proceeds to a block 235.


[0045] In the block 230, the device 130 initiates an emergency call. Details of exemplary processes by which an emergency call may be initiated and conducted our discussed below with respect to FIGS. 3-5. In general, the device 130 initiates a request for emergency assistance, e.g., an emergency telephone call, based not on a location of the device 130, but based on a location of the customer premises 105 from which a controller 120 alert or message was received. As further described below, after a call is initiated, the device 130 may receive further information from the controller 120 and/or an emergency response provider from whom emergency assistance has been requested.



[0054] Following the block 410, in a block 415, the remote device 130 sends a message to the remote home automation server 135. For example, the device 130 may place a VoIP call to the server 135, including, e.g., in one or more fields of a SIP INVITE message, identifying information for the customer premises 105 received from the controller 120 as described above.



[0042] In the block 215, the controller 120 generates an alert message, e.g., a VoIP call, to be sent to one or more devices 130. Alternatively, the controller 120 could send a message to the home automation server 135, which in turn could communicate with the one or more devices 130. In any case, for example, a memory of the controller 120 may store information identifying a device 130 and mechanisms for sending a message to the device 130, e.g., a cellular telephone number or other identifying information for a device. Further, the controller 120 may provide a message, e.g., in one or more conventional data packets, providing information relating to the alert, e.g., information such as shown in the GUI 600 identifying an address of the customer premises 105, describing an alert or emergency condition, and possibly providing data from a data collector 125 either by default or in response to user input as discussed above with respect to the GUI 600. As also discussed above with respect to the GUI 600, exemplary content of a message from the controller 120 to a device 130 could include images, sound, data values such as temperatures, humidities, etc. Accordingly, the message provided in the block 215 could include an alert code or the like, e.g., a numeric value associated with an emergency or potential emergency condition, as well as data values such as those just mentioned, and also as well as media content such as audio data, image data, etc.



[0014] Known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made, e.g., using Automatic Number Identification (ANI) in an advanced intelligent network (AIN) as is known. Further, as is known, a location, e.g., street address, of a POTS telephone from which an emergency call is made may be determined, e.g., the PSAP may use a number obtained via ANI to then identify a location from which a call originated using the known Master Street Address Guide (MSAG). Additionally, a request for emergency assistance generally includes an identification of a problem so that an appropriate emergency responder, e.g., Police Department, fire department, ambulance, etc., may be contacted and requested to provide assistance. Mechanisms for a controller 120 or the like to include information identifying a problem type, e.g., fire, possible break-in, etc., are known.


[0020] In a further alternative or additional exemplary implementation, the remote device 130, upon receiving a message, alert, etc., from a gateway 110, could be configured to return an instruction to a computing device, e.g., the controller 120, in the customer premises 105 via the gateway 110, to place a call to the PSAP 145 for the customer premises 105. For example, the customer premises 105 could include hardware and/or software, e.g., included in or attached to the controller 120, or separate hardware and/or software (not shown in FIG. 1) for making telephone calls via a VoIP or public switched telephone network (PSTN) service. Further, a computing device such as the controller 120 could be configured to cause an emergency call to be made via a VoIP and/or PSTN telephone service provided to the customer premises 105. A VoIP service, as is known, may be configured to provide identifying information to a PSAP 145 and/or to place calls via the PSTN, e.g., via a media gateway, such as is known. Likewise, a call made via a PSTN is generally routed to a central office, from which an emergency call, e.g., a 911 call, may be routed to an appropriate PSAP 145 for the customer premises 105.

	As can be seen from the highlighted portions above, Tuck, [0028] discloses the device 130 will often be a portable computing device such as a smartphone (i.e. reads on user device) and Tuck, [0044]-[0045] discloses the device 130 (i.e. reads on user device) determines whether input has been received to make an emergency call and discloses the device 130 initiates an emergency call based not on a location of the device 130, but based on a location of the customer premises from which a controller 120 alert or message (i.e. reads on indication of emergency service) was received and Tuck, [0054] discloses the remote device 130 sends a message to the remote server and may place a VOIP call (i.e. reads on communication message) to the server including one or more fields of a SIP INVITE message identifying information (i.e. reads on communication identifier) for the customer premises received from the controller 120 and Tuck, [0042] discloses the controller 120 may provide a message providing information relating to the alert such as information identifying an address of the customer premises and Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance which clearly indicates that the device 130 is a user device that performs an emergency VOIP call based on the alert message from the premises and sends a message that includes the identifying information of the customer premises and said identifying information may be the physical address or may be a telephone number of the premises which clearly reads on applicant’s argued limitations of “determining, by the user device and based on an indication of the emergency service being associated with the premises,    
	
In addition, Tuck, [0020] discloses that the controller 120 instead of the remote device 130 may also perform the process of initiating a call to the PSAP which clearly indicates to one of ordinary skill in the art to recognize and find obvious that functionalities performed by a user device can be performed by another device and vice versa. 

Furthermore, while teachings of Tuck fails to explicitly disclose that a determination of the identifying information associated with the premises is made, one of ordinary skill in the art would clearly recognize and find obvious that in order to send a message that includes identifying information of the communication premises that a determination has to be made as to what information is to be utilized and which is also clearly disclosed by the teachings of Elliot, [0010] & [0018]-[0021] seen below:


[0010] The alarm monitoring company contacts the customer if an alarm event occurs and offers the customer the opportunity to connect with the 911 call center for their home. If the customer indicates they want to call 911, the call is routed to the correct PSAP center, with the customers home Caller ID number emulated for the call. In this manner, the PSAP center can determine, from the emulated Caller ID data, the correct response agency that is local to the customer's home.



[0018] FIG. 2 is a flowchart illustrating the steps of the process used in the system of FIG. 1. Referring to FIGS. 1 and 2, the steps of the process are as follows. The process starts in step 200. In Step 210, security system 150 has a security event, such as a break-in. In step 220, security system 150 calls Alarm Monitoring service 130 over link 140 to report the event. Link 140 may comprise a POTS telephone line analog or digital cellular line, Internet connection, or the like. In step 230, Alarm Monitoring Service 130 issues an automated phone call 120 to the customer 110's cell phone or other remote or portable device. A computer-generated voice may play a message to the user 110 such as "Break-in at your home. Press 1 to call the Police". Alternately, a human operator may talk to the customer 110 or a text message or other communication may be displayed. The user may be prompted for a PIN number to insure that a burglar has not picked up the cell phone and is trying to cancel the alarm.


[0019] In step 240, the customer 110 may then press "1" or otherwise indicate that he wishes to have the police or other emergency services (fire, ambulance) summoned. If the customer 110 decides not to contact the Police or other emergency services, or indicates that such services are not to be called ( e.g., false alarm) then the alarm system 150 maybe reset in step 250 and processing returned to start step 200. If, however, the customer 110 decides or otherwise indicates the alarm is real or the system otherwise indicates that the alarm may be real (e.g., customer fails to properly enter PIN number, customer enters silent alarm PIN number, or the like) then Alarm Monitoring Service 130 then connects the call to the E911 Service Provider 170 over phone or other link 160 in step 260.


[0020] Alarm Monitoring Service 130 may connect this call by "emulating" the caller ID of the customer. This emulated Caller ID number may be stored in an internal or external customer database as a data array with each customer identification and associated Caller ID for the customer's home number 275. In step 270, a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system 150. Note that the customer identification and the home phone number may, in some embodiments, be the same number. In step 280, the customer 110 home phone number is then inserted as the Caller ID number for the outgoing call which is made from the Alarm Monitoring Service 130 to the E911 center 170.


[0021] In step 290, the E911 provider receives the connected telephone call over phone line or other connection 160, and they believe it is the customer calling from within their own home rather than from their cell phone. The E911 provider looks up in its PSAP database 177, the correct data 295 indicating which the Police Department (or other 911 emergency service) should be called for the customer, based upon their home address which is already on file (and which is cross-referenced from the Caller ID of the inbound phone call). In step 300, the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller, who then in turn, in step 310, dispatch emergency services to the customer home as required.


	As can be seen from the highlighted portions of Elliot seen above, Elliot, [0010] discloses the alarm monitoring company contacts the customer if an alarm event occurs (i.e. reads on indication of the emergency service) and offers the customer the opportunity to connect with the 911 call center for their home and if the customer indicates they want to call 911, the call is routed to the correct PSAP center with the customers home caller ID number (i.e. reads on communication identifier associated with the premises) emulated for the call and in this manner the PSAP center can determine from the caller ID data, the correct response agency that is local to the customers home and Elliot, [0018]-[0021] discloses the alarm monitoring service issues an automated phone call to the customer’s cell phone or other remote or portable device and alternatively, a human operator (i.e. indicates obviousness of a user device used by the human operator) may talk to the customer and discloses the customer may then press 1 or otherwise indicate that he wishes to have the police or other emergency services summoned and discloses a lookup is made to retrieve the customer home phone number (i.e. reads on determining a communication identifier associated with the premises) using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller which clearly indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that the process may be performed automatically or via a human operator utilizing a user device of the alarm monitoring service and which clearly reads on the missing aspects of Tuck corresponding to the applicant’s claimed “determining, based on an indication of the emergency service being associated with the premises, a communication identifier associated with the premises”.

	And as can be seen from the explanation provided above, the combination of the teachings of Tuck in view of Elliot together as a whole would read upon the applicant’s argued limitations of “determining by the user device and based on an indication of the emergency service being associated with the premises a communication identifier associated with the premises”.	

	
Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-6, 21-26 and 28-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuck et al. (US Patent Publication 2015/0163651 herein after referenced as Tuck) in view of Elliot et al. (US Patent Publication 2008/0118039 herein after referenced as Elliot).

Regarding claim 1 and claim 21 and claim 28, Tuck discloses:
A method comprising: and A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: and A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: receiving, by a user device located external to a premises and via a user interface of an application, a request to initiate communication with an emergency service associated with the premises; (Tuck, Fig. 1 & [0011]-[0012] discloses the customer premises include a home automation gateway and the gateway may be connected to a home automation controller that receives and interprets data from one or more data collectors such as a video or still camera, etc. and when data from one or more collectors indicates an emergency or alert condition in the customer premises, the controller may provide a message (i.e. reads on receiving a request) via the gateway to one or more remote devices 130 (i.e. reads on user device or device) and discloses device 130 that is geographically remote from the customer premises (i.e. reads on located external to a premises) may be used to make a request for emergency services such as via a telephone call to an emergency call center or service provider via a variety of mechanisms and the request for emergency services may include a location of the customer premises and not the geographically remote location of the device 130 and the remote device 130 generally includes a processor and a memory; Tuck, Fig. 3 & [0048]-[0050] discloses the message or alerts regarding an incident, emergency condition etc. in a customer premises is received in a remote device 130 and discloses the remote device provides a display based on information received from a controller 120 in the customer premises and discloses the remote device receives input via a user selection of an option provided by a field in a GUI displayed (i.e. reads on user interface of an application) on the remote device as shown in Fig. 6 to make a request for emergency assistance such as to make a 911 call; Tuck, Fig. 6 & [0033] discloses a graphical user interface GUI in a remote device 130 for reporting a possible emergency incident and upon receiving information from the controller 120, the remote device 130 could be configured such as include instructions in the form of an “app” or the like to display the GUI; Tuck, [0028] discloses the device 130 will often be a portable computing device such as a smartphone).
determining, by the user device and based on an indication of the emergency service being associated with the premises,(Tuck, [0044]-[0045] discloses the device 130 (i.e. reads on user device) determines whether input has been received to make an emergency call and discloses the device 130 initiates an emergency call based not on a location of the device 130, but based on a location of the customer premises from which a controller 120 alert or message (i.e. reads on indication of emergency service) was received; Tuck, [0028] discloses the device 130 will often be a portable computing device such as a smartphone).
and sending, by the user device and based on the request, a communication message comprising the communication identifier, (Tuck, Fig. 4 & [0054] discloses the remote device 130 sends a message to the remote server and may place a VOIP call (i.e. reads on communication message) to the server including one or more fields of a SIP INVITE message identifying information (i.e. reads on communication identifier) for the customer premises received from the controller 120; Tuck, [0042] discloses the controller 120 may provide a message providing information relating to the alert such as information identifying an address of the customer premises; Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication identifier may be a physical address of the customer premises or a phone number used to determine the physical address.  Applicant’s Specification, [0025] discloses “… the communication identifier may comprise a telephone number associated with a communication service configured at the premises.  The communication identifier may comprise any other identifier such as a user name, a domain name, an internet protocol address, a network address, a physical address (e.g. a street address, a zip code, a city) or a combination thereof …” ).
wherein sending the communication message causes the communication message to be routed based on an association of the communication identifier and a physical address of the premises (Tuck, [0055]-[0056] discloses the server queries the data store with the unique or substantially unique identifier (i.e. reads on communication identifier) for the customer premises to obtain (i.e. reads on based on an association) location information such as the street address of the customer premises (i.e. reads on physical address of the premises) and discloses once location information for the premises has been received, the server communicates and places a VOIP call according to SIP to a PSAP and using the location information for the premises, the PSAP is then able to forward the communication (i.e. reads on routed based on association of the communication identifier and physical address) such as the VOIP call to an appropriate emergency call service provider for the location of the premises such as for example, the PSAP generally includes a look-up table or the like associating customer premises with emergency call service providers; Tuck, [0019] discloses upon receiving a message including the customer premises identifier, the server may submit a query to a home data store to determine a public safety answering point PSAP associated with the geographic location of the customer premises and the database could include customer premises location such as a street address associated with a mobile telephone number and upon receiving PSAP information from the data store, the server may then place a telephone call to the PSAP associated with the customer premises).
	Tuck discloses that a remote device receives identifying information of a premises from the controller 120 of the premises upon receiving an indication of the emergency service which is then included in the VOIP emergency call but fails to explicitly disclose that a determination is done in order to include the identifying information in the VOIP call and furthermore, Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance but fails to explicitly disclose that a determination is done in order to include the identifying information in the VOIP call and therefore fails to disclose “determining, based on an indication of the emergency service being associated with the premises, a communication identifier associated with the premises;”.
In a related field of endeavor, Elliot discloses:
determining, based on an indication of the emergency service being associated with the premises, a communication identifier associated with the premises; (Elliot, [0010] discloses the alarm monitoring company contacts the customer if an alarm event occurs (i.e. reads on indication of the emergency service) and offers the customer the opportunity to connect with the 911 call center for their home and if the customer indicates they want to call 911, the call is routed to the correct PSAP center with the customers home caller ID number (i.e. reads on communication identifier associated with the premises) emulated for the call and in this manner the PSAP center can determine from the caller ID data, the correct response agency that is local to the customers home; Elliot, [0018]-[0021] discloses the alarm monitoring service issues an automated phone call to the customer’s cell phone or other remote or portable device and alternatively, a human operator (i.e. indicates obviousness of a user device used by the human operator) may talk to the customer and discloses the customer may then press 1 or otherwise indicate that he wishes to have the police or other emergency services summoned and discloses a lookup is made to retrieve the customer home phone number (i.e. reads on determining a communication identifier associated with the premises) using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the process may be performed automatically or via a human operator utilizing a user device of the alarm monitoring service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tuck to incorporate the teachings of Elliot for the purpose of providing the system with a means to retrieve the identifying information of the customer premises to be utilized in determining the location information (Elliot, [0020]-[0021] & Tuck, [0056]) and for the purpose of the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting identifying information of the customer premises in a call request that is utilized in determining the location of the customer premises as taught by Tuck) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting identifying information of the customer premises in a call request that is utilized in determining the location of the customer premises, wherein the identifying information is determined prior to including in the call and wherein the identifying information is a home phone number as taught by Elliot) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting identifying information of the customer premises in a call request that is utilized in determining the location of the customer premises (i.e. as taught by Tuck & Elliot) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2 and claim 22 and claim 29, Tuck in view of Elliot discloses:
The method of claim 1, wherein sending the communication message and The device of claim 21, wherein the instructions that, when executed by the one or more processors, cause the device to send the communication message comprises instructions that, when executed by the one or more processors, cause the device to and The non-transitory computer-readable medium of claim 28, wherein sending the communication message causes the communication to be routed to an emergency services device associated with a geographic area comprising the premises (Tuck, [0055]-[0056] discloses the server queries the data store with the unique or substantially unique identifier for the customer premises to obtain location information such as the street address of the customer premises and discloses once location information for the premises has been received, the server communicates and places a VOIP call according to SIP to a PSAP and using the location information for the premises, the PSAP is then able to forward the communication such as the VOIP call to an appropriate emergency call service provider for the location of the premises such as for example, the PSAP generally includes a look-up table or the like associating customer premises with emergency call service providers; Tuck, [0019] discloses upon receiving a message including the customer premises identifier, the server may submit a query to a home data store to determine a public safety answering point PSAP associated with the geographic location of the customer premises and the database could include customer premises location such as a street address associated with a mobile telephone number and upon receiving PSAP information from the data store, the server may then place a telephone call to the PSAP associated with the customer premises; Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 3 and claim 23 and claim 30, Tuck in view of Elliot discloses:
The method of claim 2 and The device of claim 22 and The non-transitory computer-readable medium of claim 29, wherein the emergency services device comprises a public-safety answering point configured to determine the physical address based on an automatic location identification (ALI) database (Tuck, [0056] discloses once location information for the premises has been received, the server communicates and places a VOIP call according to SIP to a PSAP and using the location information for the premises, the PSAP is then able to forward the communication such as the VOIP call to an appropriate emergency call service provider for the location of the premises such as for example, the PSAP generally includes a look-up table or the like associating customer premises with emergency call service providers; Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance; Elliot, [0021] discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 4 and claim 24 and claim 31, Tuck in view of Elliot discloses:
The method of claim 1 and The device of claim 21 and The non-transitory computer-readable medium of claim 28, wherein the communication identifier comprises a telephone number associated with a communication service configured at the premises (Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance; Tuck, [0039] discloses a telephone number being provided with a request for emergency service in the emergency call;  Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 5 and claim 25 and claim 32, Tuck in view of Elliot discloses:
The method of claim 1 and The device of claim 21 and The non-transitory computer-readable medium of claim 28, wherein the communication identifier is stored in a field of the communication message indicating a sender of the communication message (Tuck, Fig. 4 & [0054] discloses the remote device 130 sends a message to the remote server and may place a VOIP call to the server including one or more fields of a SIP INVITE message identifying information for the customer premises received from the controller 120; Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 6 and claim 26 and claim 33, Tuck in view of Elliot discloses:
The method of claim 1, further comprising and The device of claim 21, wherein the instructions, when executed by the one or more processors, and The non-transitory computer-readable medium of claim 28, wherein the instructions, when executed, further cause the device to causing output of a notification associated with the premises, wherein receiving the request to initiate communication with the emergency service comprises receiving, based on the notification, the request to initiate communication with the emergency service (Tuck, Fig. 3 & [0048]-[0050] discloses the message or alerts regarding an incident, emergency condition etc. in a customer premises is received in a remote device 130 and discloses the 1remote device provides a display based on information received from a controller 120 in the customer premises and discloses the remote device receives input via a user selection of an option provided by a field in a GUI displayed on the remote device as shown in Fig. 6 to make a request for emergency assistance such as to make a 911 call; Tuck, Fig. 6 & [0033] discloses a graphical user interface GUI in a remote device 130 for reporting a possible emergency incident and upon receiving information from the controller 120, the remote device 130 could be configured such as include instructions in the form of an “app” or the like to display the GUI).
Regarding claim 34, Tuck discloses:
A system comprising: one or more computing devices located at a premises; and a user device located external to the premises and configured to: receive, via a user interface of an application, a request to initiate communication with an emergency service associated with the premises; (Tuck, Fig. 1 & [0011]-[0012] discloses the customer premises include a home automation gateway and the gateway may be connected to a home automation controller (i.e. reads on one or more computing devices) that receives and interprets data from one or more data collectors such as a video or still camera, etc. and when data from one or more collectors indicates an emergency or alert condition in the customer premises, the controller may provide a message (i.e. reads on receiving a request) via the gateway to one or more remote devices 130 (i.e. reads on user device or device) and discloses device 130 that is geographically remote from the customer premises (i.e. reads on located external to a premises) may be used to make a request for emergency services such as via a telephone call to an emergency call center or service provider via a variety of mechanisms and the request for emergency services may include a location of the customer premises and not the geographically remote location of the device 130 and the remote device 130 generally includes a processor and a memory; Tuck, Fig. 3 & [0048]-[0050] discloses the message or alerts regarding an incident, emergency condition etc. in a customer premises is received in a remote device 130 and discloses the remote device provides a display based on information received from a controller 120 in the customer premises and discloses the remote device receives input via a user selection of an option provided by a field in a GUI displayed (i.e. reads on user interface of an application) on the remote device as shown in Fig. 6 to make a request for emergency assistance such as to make a 911 call; Tuck, Fig. 6 & [0033] discloses a graphical user interface GUI in a remote device 130 for reporting a possible emergency incident and upon receiving information from the controller 120, the remote device 130 could be configured such as include instructions in the form of an “app” or the like to display the GUI; Tuck, [0028] discloses the device 130 will often be a portable computing device such as a smartphone).
determine, based on an indication of the emergency service being associated with the premises, (Tuck, [0044]-[0045] discloses the device determines whether input has been received to make an emergency call and discloses the device 130 initiates an emergency call based not on a location of the device 130, but based on a location of the customer premises from which a controller 120 alert or message (i.e. reads on indication of emergency service) was received).
and send, based on the request, a communication message comprising the communication identifier, (Tuck, Fig. 4 & [0054] discloses the remote device 130 sends a message to the remote server and may place a VOIP call (i.e. reads on communication message) to the server including one or more fields of a SIP INVITE message identifying information (i.e. reads on communication identifier) for the customer premises received from the controller 120).
wherein sending the communication message causes the communication message to be routed based on an association of the communication identifier and a physical address of the premises (Tuck, [0055]-[0056] discloses the server queries the data store with the unique or substantially unique identifier (i.e. reads on communication identifier) for the customer premises to obtain (i.e. reads on based on an association) location information such as the street address of the customer premises (i.e. reads on physical address of the premises) and discloses once location information for the premises has been received, the server communicates and places a VOIP call according to SIP to a PSAP and using the location information for the premises, the PSAP is then able to forward the communication (i.e. reads on routed based on association of the communication identifier and physical address) such as the VOIP call to an appropriate emergency call service provider for the location of the premises such as for example, the PSAP generally includes a look-up table or the like associating customer premises with emergency call service providers; Tuck, [0019] discloses upon receiving a message including the customer premises identifier, the server may submit a query to a home data store to determine a public safety answering point PSAP associated with the geographic location of the customer premises and the database could include customer premises location such as a street address associated with a mobile telephone number and upon receiving PSAP information from the data store, the server may then place a telephone call to the PSAP associated with the customer premises).
Tuck discloses that a remote device receives identifying information of a premises from the controller 120 of the premises upon receiving an indication of the emergency service which is then included in the VOIP emergency call and furthermore, Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance but fails to explicitly disclose that a determination is done in order to include the identifying information in the VOIP call and therefore fails to disclose “determine, based on an indication of the emergency service being associated with the premises, a communication identifier associated with the premises;”.
In a related field of endeavor, Elliot discloses:
determine, based on an indication of the emergency service being associated with the premises, a communication identifier associated with the premises; (Elliot, [0010] discloses the alarm monitoring company contacts the customer if an alarm event occurs (i.e. reads on indication of the emergency service) and offers the customer the opportunity to connect with the 911 call center for their home and if the customer indicates they want to call 911, the call is routed to the correct PSAP center with the customers home caller ID number (i.e. reads on communication identifier associated with the premises) emulated for the call and in this manner the PSAP center can determine from the caller ID data, the correct response agency that is local to the customers home; Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number (i.e. reads on determining a communication identifier associated with the premises) using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tuck to incorporate the teachings of Elliot for the purpose of providing the system with a means to retrieve the identifying information of the customer premises to be utilized in determining the location information (Elliot, [0020]-[0021] & Tuck, [0056]) and for the purpose of the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting identifying information of the customer premises in a call request that is utilized in determining the location of the customer premises as taught by Tuck) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting identifying information of the customer premises in a call request that is utilized in determining the location of the customer premises, wherein the identifying information is determined prior to including in the call and wherein the identifying information is a home phone number as taught by Elliot) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting identifying information of the customer premises in a call request that is utilized in determining the location of the customer premises (i.e. as taught by Tuck & Elliot) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 35, Tuck in view of Elliot discloses:
The system of claim 34, wherein the user device is configured to send the communication message to cause the communication to be routed to an emergency services device associated with a geographic area comprising the premises (Tuck, [0055]-[0056] discloses the server queries the data store with the unique or substantially unique identifier for the customer premises to obtain location information such as the street address of the customer premises and discloses once location information for the premises has been received, the server communicates and places a VOIP call according to SIP to a PSAP and using the location information for the premises, the PSAP is then able to forward the communication such as the VOIP call to an appropriate emergency call service provider for the location of the premises such as for example, the PSAP generally includes a look-up table or the like associating customer premises with emergency call service providers; Tuck, [0019] discloses upon receiving a message including the customer premises identifier, the server may submit a query to a home data store to determine a public safety answering point PSAP associated with the geographic location of the customer premises and the database could include customer premises location such as a street address associated with a mobile telephone number and upon receiving PSAP information from the data store, the server may then place a telephone call to the PSAP associated with the customer premises; Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 36, Tuck in view of Elliot discloses:
The system of claim 35, wherein the emergency services device comprises a public-safety answering point configured to determine the physical address based on an automatic location identification (ALI) database (Tuck, [0056] discloses once location information for the premises has been received, the server communicates and places a VOIP call according to SIP to a PSAP and using the location information for the premises, the PSAP is then able to forward the communication such as the VOIP call to an appropriate emergency call service provider for the location of the premises such as for example, the PSAP generally includes a look-up table or the like associating customer premises with emergency call service providers; Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance; Elliot, [0021] discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 37, Tuck in view of Elliot discloses:
The system of claim 34, wherein the communication identifier comprises a telephone number associated with a communication service configured at the premises (Tuck, [0014] discloses known signaling mechanisms may be used by a PSAP or the like when an emergency call is made to provide a phone number from which a call is made using Automatic Number Identification ANI in an advance intelligent network and a location such as a street address of a POTS telephone from which an emergency call is made may be determined by the PSAP and use a number obtained via ANI to then identify a location form which a call originated and an appropriate emergency responder may be contacted and requested to provide for assistance; Tuck, [0039] discloses a telephone number being provided with a request for emergency service in the emergency call;  Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 38, Tuck in view of Elliot discloses:
The system of claim 34, wherein the communication identifier is stored in a field of the communication message indicating a sender of the communication message (Tuck, Fig. 4 & [0054] discloses the remote device 130 sends a message to the remote server and may place a VOIP call to the server including one or more fields of a SIP INVITE message identifying information for the customer premises received from the controller 120; Elliot, [0020]-[0021] discloses a lookup is made to retrieve the customer home phone number using the customer identification associated with the alarm system and the customer home phone number is then inserted as the caller ID number for the outgoing call which is made from the alarm monitoring service to the E911 center and discloses the E911 provider receives the connected telephone call and they believe that the customer is calling from within their own home rather than from their cell phone and the E911 provider looks up in its PSAP database, the correct data indicating which police department should be called for the customer based upon their home address which is already on file and which is cross-referenced from the caller ID of the inbound phone call and the E911 provider there connects the call to the appropriate authorities within the local jurisdiction of the caller).
Regarding claim 39, Tuck in view of Elliot discloses:
The system of claim 34, wherein the user device is further configured to cause output of a notification associated with the premises, the user device is configured to receive, based on the notification, the request to initiate communication with the emergency service (Tuck, Fig. 3 & [0048]-[0050] discloses the message or alerts regarding an incident, emergency condition etc. in a customer premises is received in a remote device 130 and discloses the 1remote device provides a display based on information received from a controller 120 in the customer premises and discloses the remote device receives input via a user selection of an option provided by a field in a GUI displayed on the remote device as shown in Fig. 6 to make a request for emergency assistance such as to make a 911 call; Tuck, Fig. 6 & [0033] discloses a graphical user interface GUI in a remote device 130 for reporting a possible emergency incident and upon receiving information from the controller 120, the remote device 130 could be configured such as include instructions in the form of an “app” or the like to display the GUI).
 

Claim(s) 7, 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuck et al. (US Patent Publication 2015/0163651 herein after referenced as Tuck) in view of Elliot et al. (US Patent Publication 2008/0118039 herein after referenced as Elliot) and further in view of Lhamon et al. (US Patent Publication 2019/0104393 herein after referenced as Lhamon).

Regarding claim 7 and claim 27 and claim 40, Tuck in view of Elliot discloses:
The method of claim 1 (see claim 1) and The device of claim 21 (see claim 21) and The system of claim 34 (see claim 34).  Tuck in view of Elliot discloses that an emergency message or a VOIP call is initiated to a PSAP but fails to explicitly disclose that said emergency message also include media content and therefore fails to disclose “wherein the communication message comprises data associated with media content captured at the premises.” 
	In a related field of endeavor, Lhamon discloses:
wherein the communication message comprises data associated with media content captured at the premises (Lhamon, [0032] discloses the computing device can initiate a call to 911 such as a network device 108 representing PSAP and the remote user can identify the emergency and use an application to provide additional data such video clips, live video monitoring, etc. to the network device 108 when possible; Lhamon, [0028] discloses the computing device can provide audio data, image data and/or other data to the user equipment and/or the network device before, during and/or after the conference call; Lhamon, [0021]-[0022] discloses the sensors represent image sensors, audio sensors, etc. and discloses the computing device can receiving information from the sensors and can determine the presence of an alert and can transmit an indication of an event, an alert or data to the user equipment).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Tuck in view of Elliot to incorporate the teachings of Lhamon for the purpose of providing the system with a means to provide the PSAP with necessary additional data (Lhamon, [0032]) and for the purpose of the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing an emergency call to a PSAP as taught by Tuck) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing an emergency call to a PSAP, wherein the PSAP also receives additional information such as video, image and audio data as taught by Lhamon) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing an emergency call to a PSAP (i.e. as taught by Tuck & Lhamon) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645